Case 3:14-cr-00175-WHA Document 956-24 Filed 12/31/18 Page 1 of 9




          EXHIBIT X
       Case 3:14-cr-00175-WHA Document 956-24 Filed 12/31/18 Page 2 of 9



           PARTRICK INCIDENT DESCRIPTION & FACTUAL SUMMARY

For completeness, this incident description and factual summary should be read in conjunction
with the Factual Report Guidance and the contemporaneously submitted response to Question
62.

Background:

On October 20, 2017, PG&E filed an Electric Safety Incident Report (Incident No. 171020-
8586) concerning an incident that occurred near 1721 Partrick Road, Napa, Napa County (the
“incident location” as defined by the CPUC’s December 7, 2017, letter). When PG&E was
granted access to the incident location on October 18, PG&E observed that a 20-inch diameter
Coast Live Oak tree, approximately 50 feet tall and rooted approximately 40 feet uphill from the
distribution conductors had broken above its base. One of the two phases on a 12kV tap line on
the Pueblo 2103 Circuit was on the ground.

According to CAL FIRE’s website, the Partrick fire is part of the “Nuns fire”, which consists of
six different fires: Nuns, Adobe, Norrbom, Pressley, Partrick and Oakmont.

According to CAL FIRE’s website, the Partrick fire started at 11:48 PM on October 8, 2017.

Incident Overview:




The incident location is served by the Pueblo 2103 Circuit. According to PG&E records, at
11:20 PM on October 8, 2017, the smart meter at service point 3725037405, downstream from
the incident location, reported a NIC Power Down event. Four minutes later, 27 smart meters on
the load side of Fuse 9295 recorded a series of power off/on events.

Based on PG&E records, at 1:54 AM on October 9, 2017 the Pueblo Substation, which feeds
power to the incident location, was de-energized as a result of an outage on the 115kV
transmission line feeding the substation. At 12:10 PM on October 10, 2017 the Pueblo
Substation was re-energized but the incident location remained de-energized because the Pueblo
2103 Circuit Breaker remained open. Based on PG&E records, at 5:19 PM on October 10, the
Pueblo 2103 Circuit Breaker was closed remotely via SCADA and the circuit was re-energized.

At 1:42 PM on October 11, 2017, a Troubleman reported that the nearest source side protection
device from the incident location, Fuse 9295, had 2 of 2 fuses open.

On October 14, 2017 at 9:05 AM, PG&E records indicate that a Troubleman and an Estimator
(together the “First Responders”) were the first PG&E employees near the incident location after

CONFIDENTIAL
                                           Page 1 of 8
       Case 3:14-cr-00175-WHA Document 956-24 Filed 12/31/18 Page 3 of 9



the fire started. Per the First Responders, they were both patrolling the area to check on the
status of PG&E facilities. While patrolling the line at the incident location they were stopped by
CAL FIRE approximately 50 yards from the incident span and prevented from patrolling any
further down the line. Per the First Responders, from their vantage point, they could see 1 of 2
phases of the incident span down. At the request of CAL FIRE, they immediately left the area
and returned to Partrick Road. On October 16, 2017 at 6:42 PM, Fuse 9295 was closed and
tested.

On October 18, 2017, PG&E was granted access to the incident location and observed that a 20-
inch diameter Coast Live Oak tree, approximately 50 feet tall and rooted approximately 40 feet
uphill from the distribution conductors had broken near the base. One of the two phases of
conductors was on the ground. The conductors were #4AR (aluminum conductor, steel
reinforced), installed in 1981. On October 21, 2017, both of the conductors on the incident span
were replaced. Based on PG&E records, a new smart meter was installed on February 1, 2018,
and service was restored to the customer served by the incident location.

Evidence Collection:

CAL FIRE collected the primary conductors at the incident location. In addition, CAL FIRE
collected a section of the Coast Live Oak tree. PG&E does not know whether CAL FIRE
collected additional evidence at the incident location.

On November 8, 2017, PG&E collected multiple sections of the Coast Live Oak tree. On the
same day, PG&E also collected pieces of melted aluminum scraps.


Timeline:

                                             Partrick
                       Event                          CPUC Bates             CAL FIRE Bates
                                                    Number Reference        Number Reference
 October 8, 2017, 11:20 PM: Smart meter at                                 PGE-CF_00000038
 service point 3725037405, on the load side of
 the incident location, reported a NIC Power
 Down event.

 October 8, 2017, 11:24 PM: 27 smart meters on                             PGE-CF_00000038
 the load side of Fuse 9295 recorded a series of
 power off/on events.

 October 8, 2017, 11:48 PM: According to CAL
 FIRE’s website, the Partrick fire started.

 October 9, 2017, 1:54 AM: Pueblo Substation        PGE-                   PGE-CF_00000012
 de-energized.                                      CPUC_00007900


CONFIDENTIAL
                                           Page 2 of 8
     Case 3:14-cr-00175-WHA Document 956-24 Filed 12/31/18 Page 4 of 9



                                            Partrick
                     Event                             CPUC Bates        CAL FIRE Bates
                                                   Number Reference     Number Reference
October 10, 2017, 12:10 PM: Pueblo Substation      PGE-                PGE-CF_00136251
re-energized.                                      CPUC_00014739, at
                                                   740
October 10, 2017, 5:19 PM: Pueblo 2103             PGE-                PGE-CF_00136251
Circuit Breaker closed remotely via SCADA          CPUC_00014739, at
and the circuit re-energized.                      740

October 11, 2017, 1:42 PM: Troubleman              PGE-
reported 2 of 2 fuses open at Fuse 9295.           CPUC_00014718

October 14, 2017, 9:05 AM: First Responders        PGE-
near the incident span to patrol the line.         CPUC_00015774

October 16, 2017, 6:42 PM: Fuse 9295 closed        PGE-
and tested.                                        CPUC_00014718

October 18, 2017: CAL FIRE released the
incident location and PG&E was granted access
to the incident location.

October 21, 2017: Both conductors on incident      PGE-
span were replaced.                                CPUC_00015774, at
                                                   775
February 1, 2018: New smart meter was
installed and service was restored to customer
served by the incident location.




CONFIDENTIAL
                                           Page 3 of 8
      Case 3:14-cr-00175-WHA Document 956-24 Filed 12/31/18 Page 5 of 9



Source List:

 Source                   Brief Description
 PGE-CPUC_00001203        Single Line Diagram
 PGE-CPUC_00017161        Log of Evidence PG&E Collected (amended response)
 PGE-CPUC_00012216        Log of Evidence Collected by CAL FIRE (amended response)
 PGE-CPUC_00014718        ILIS Outage Report XX-XXXXXXX
 PGE-CPUC_00014739        ILIS Outage Report XX-XXXXXXX
 PGE-CPUC_00015774        Electric Overhead Tag #113734397
 Partrick Electrical      10/20/2017 Initial Electrical Safety Incident Report (171020-8586)
 Safety Incident Report
 Partrick Electrical      11/17/2017 20-Day Electrical Safety Incident Report (171020-
 Safety Incident Report   8586)
 PGE-CPUC_DR-             12/29/17 Response to CPUC’s October 2017 Wildfire Data
 112117_Common_Q35        Request, Response to Question 35
 PGE-CPUC_DR-             12/29/17 Response to CPUC’s October 2017 Wildfire Data
 112117_Common_Q36        Request, Response to Question 36
 CAL FIRE Website         “Nuns / Adobe / Norrbom/ Pressley / Partrick Fires / Oakmont
                          (Central LNU Complex) Incident Description”
                          http://cdfdata.fire.ca.gov/incidents/incidents_details_info?incident_i
                          d=1868 (last updated Feb. 9, 2018)
 CAL FIRE Website         “Partrick Fire (Central LNU Complex) Incident Description”
                          http://cdfdata.fire.ca.gov/incidents/incidents_details_info?incident_i
                          d=1869 (last updated Jan. 9, 2018)
 PGE-                     AMI Smart Meter Data for Smart Meters downstream from Fuse
 CF_00000038_Confide      Cutouts 9295
 ntial
 FAS Field Order          FAS Field Order ID 3720445565 for replacement of Smart Meter
                          downstream of incident location




CONFIDENTIAL
                                         Page 4 of 8
       Case 3:14-cr-00175-WHA Document 956-24 Filed 12/31/18 Page 6 of 9



Factual Report Guidance:

PG&E is providing Incident Description and Factual Summaries (the “Reports”) for each
incident location, as defined by the CPUC’s December 7, 2017, letter. In addition to Question
62, these Reports provide a complete response to Question 1. These Reports also provide a
partial response to Question 54. Documents and attachments responsive to Question 54 are
being produced with that response.

PG&E’s review and collection of records are ongoing, and these Reports are based on
information that PG&E believes may be relevant to the incident location, as defined by the
CPUC’s December 7, 2017, letter, based on information currently known. In preparing these
Reports, PG&E has not included data or information that may not be relevant to the incident
location, as defined by the CPUC’s December 7, 2017, based on information currently known,
for example:
    • Transmission-level outages, which because of their wide-spread impact, may have caused
        an outage at the incident location, unless the source of the outage appears to have been
        related to the incident location or the transmission-level outage de-energized the incident
        location; or
    • Certain minor alarms sent by protection devices that did not result in a sustained outage
        at the incident location.
Raw data has, however, been provided in response to other questions.

PG&E has not reviewed potentially relevant information that is in the possession of CAL FIRE
or any other entity. The causes of the incidents are still under investigation and it is premature to
draw conclusions about whether the “fire locations” or “incident locations” addressed by these
Reports are points of origin.

Moreover, PG&E has relied on some publicly available information provided by third parties,
such as CAL FIRE. For example, PG&E has relied on the start times designated by CAL FIRE
as indicated in PG&E’s response to Question 25, submitted to the CPUC on January 31, 2018, in
generating these Reports. PG&E is not presently able to validate this information.

For these reasons, among others, the facts described in the Reports may or may not be relevant to
questions of causation or origin with respect to any incidents, and there may also be other facts
not in the Reports that are relevant to questions of causation or origin of any incidents.

In addition, please find a list of additional explanations related to particular points.

Single Line Diagrams

For ease of reference, PG&E has included reproductions of the single line diagrams produced in
response to Question 28, submitted to the CPUC on December 29, 2017.. Any reference to “area
of interest” in the single line diagrams refers to the incident location, as defined by the CPUC’s
December 7, 2017, letter. The single line diagrams show the incident location and the location
of all protection devices upstream of the incident location back to the distribution circuit breaker
at the substation. Smart Meters, switches, and any devices downstream of incident locations are
not shown on the single line diagrams, although they may be referenced in the Reports.

CONFIDENTIAL
                                             Page 5 of 8
       Case 3:14-cr-00175-WHA Document 956-24 Filed 12/31/18 Page 7 of 9



Below please find a legend that explains the symbols used in the diagrams.




First Responders

As indicated above, in response to Question 54, PG&E has included in its Reports an account of
the first PG&E employee who attempted to access the incident location before the CPUC’s site
visit with PG&E to the incident location, as defined by the CPUC’s December 7, 2017, letter.

Repair and/or Restoration Work

PG&E has included information related to when repair and/or restoration work was completed.
PG&E has not attempted to include all dates on which repair crews were present at or near
incident locations, as defined by the CPUC’s December 7, 2017, letter, either in the incident
overview or the timeline.

Timeline

As indicated above, in response to Question 1, PG&E has included a timeline of certain
equipment operations and actions of PG&E employees at or near the incident locations,
including during the period 12 hours prior to CAL FIRE’s designated start time, as indicated in
PG&E’s response to Question 25, until the date (if known) when CAL FIRE obtained PG&E
facilities for evidence, CAL FIRE released the incident scene, or repair and/or restoration work
was completed, whichever event came last. PG&E has not included every possible data point
during the timeline time period. Rather, as indicated above, the timelines include information
that PG&E believes may be relevant to the incident location, as defined by the CPUC’s
December 7, 2017, letter, based on information currently known. Where records have been
produced, PG&E provided the Bates number. Within a single row, some information may be
based on records that have been produced, while other information may be based on records or
other information that have not been produced.

Operational Data

PG&E has relied on certain operational data sets (e.g., SCADA, AMI) in preparing these
Reports. There may be data discrepancies between different operational data sources. For
example, timestamps of a common event across different operational data sources may differ. In
these Reports, PG&E has documented to the best of its ability the most accurate occurrence time
based on its current understanding.




CONFIDENTIAL
                                           Page 6 of 8
       Case 3:14-cr-00175-WHA Document 956-24 Filed 12/31/18 Page 8 of 9



       SCADA Data

SCADA (Supervisory Control And Data Acquisition) data includes alarm and event data
remotely collected in real time from data-collection capable devices on PG&E’s electric
distribution and transmission circuits. Reclosers and circuit breakers are examples of devices
that may report SCADA data. Fuses do not have SCADA connectivity and, therefore, do not
report SCADA data. SCADA alarms and events memorialize electrical events on a circuit.
However, they are associated with the device that collected them and do not include information
on the specific cause or precise origin location of the electrical event that they memorialize.

As noted above, PG&E has not included all SCADA events in the Incident Overview or the
Timeline. For example, Minimum To Trip (“MTT”) alarms have not been included. MTT
alarms are generated when a SCADA-enabled device identifies a circuit load that exceeds a
maximum threshold load but for less than a certain amount of time. MTT alarms can be frequent
and do not include information on the specific cause or origin location of the event that triggered
them. A record of all SCADA events and alarms that occurred during the requested time periods
has been previously produced in response to Question 25, submitted to the CPUC on January 31,
2018, in the Bates range PGE-CPUC_00007875-7911.

       AMI Data

Smart Meters are electric meters designed to record customer electricity usage, primarily for
billing purposes. They can record and transmit electrical data including usage, voltage and event
data (“Smart Meter” or “AMI” data). In certain situations, data collected by these meters may
be helpful to determine information about outages. For example, a Smart Meter’s “last gasp” is
an event that may show the time at which a specific Smart Meter lost power. In conjunction with
data from other Smart Meters, “last gasp” data might indicate when a certain location on the
electric grid lost power or some other secondary problem. A “NIC power down” is a recorded
log event when a Smart Meter initiates a shut down. A “zero volt reading” occurs when a meter
is partially energized (between 25% and 75%) at the time of a reading. Each of these readings
will only occur if the communication from the Smart Meter is successfully received (or
subsequently retrieved and downloaded if the Smart Meter is still accessible).

As noted above, PG&E has not included all AMI events in the Incident Overview or the
Timeline. For example, sag or swell events have not been included. Smart Meters record these
events when they detect a decrease (sag) or increase (swell) in voltage above or below a certain
threshold for more than a certain period of time. Sag and swell events do not have specific
timestamps; the data indicates only that they occurred during a certain time interval. Sag and
swell events may indicate unusual activity; however, they do not indicate the location of that
unusual activity. Smart Meter data was not requested in the November 21, 2017, Data Requests
and has not been produced in response to those Data Requests.

Reclosing Device Operations

PG&E is providing certain times at which reclosing devices “operated” (opened or closed),
which could include multiple operations depending on the device’s settings before the device
ultimately stayed closed or stayed open.

CONFIDENTIAL
                                           Page 7 of 8
       Case 3:14-cr-00175-WHA Document 956-24 Filed 12/31/18 Page 9 of 9



Outage Records

PG&E has relied on certain information from its Integrated Logging Information System
Operations Database (“ILIS”) in preparing these Reports. As explained in response to Question
27, submitted to the CPUC on March 30, 2018, ILIS is PG&E’s system of record for distribution
transformer-level and above outages. ILIS is the application used by the distribution system
operators to document information pertinent to the operation of the electric system. Due to the
nature of how information is documented in the application, there may be discrepancies in
outage start times and other information between ILIS and other data sources. For example, ILIS
does not record single-customer or service-level outages, in accordance with CPUC Decision 96-
09-045 and Advice Letter 3812-E on outage reporting requirements. Data from these ILIS
records should be reviewed and considered together and in conjunction with those other data
sources.

Outage cause information in ILIS is preliminary and is based on the best available information at
the time, from initial field intelligence and through spot check quality reviews.

Smart Meter Service Point ID Numbers

Some PG&E records identify Smart Meters by their associated Service Point ID number
(“SP_ID”), while other records identify Smart Meters by their associated “Badge” numbers. For
consistency, all Reports use SP_ID to identify Smart Meters. PG&E will provide a translation
between SP_ID and Badge numbers upon request.

Source List

At the end of each Report, PG&E has included a list of records on which it relied in drafting each
Report. When PG&E indicates in a Report that information is per PG&E records, PG&E is
referring to the records identified at the end of the Report. Where records have been produced,
PG&E provided the Bates number. In addition to the items on the source list, PG&E relied on a
variety of internal databases to make an assessment of location information regarding devices
and individuals (e.g., GIS, GPS) and observations made by PG&E employees including the first
PG&E employee who attempted to access the incident location before the CPUC’s site visit with
PG&E to the incident location.




CONFIDENTIAL
                                           Page 8 of 8
